PER CURIAM.
The appellant, Wendell Lee Lovell, brings this appeal from a judgment rendered in the Circuit Court of Jackson County which denied his petition for a writ of error coram nobis.
From the record before us it appears that the appellant was represented in the trial court, and is now represented by court appointed counsel.
By his petition for a writ of error coram nobis the appellant sought relief from three judgments of the circuit court of Jackson County whereby he had been sentenced to the penitentiary of Alabama for three years in each of the three cases with all three of the sentences to run concurrently. At the time the appellant filed his petition for a writ of error coram nobis, and at the time the judgment under appeal to this Court was rendered, the three judgments the appellant had been sentenced on were pending on appeal to this Court.
We hold that a writ of error coram nobis is not available to one during the time the judgments sought to be set aside are pending on appeals. Kinney v. White and White v. Kinney, 215 Ala. 247, 110 So. 394; Vincent v. State, 284 Ala. 242, 224 So.2d 601; Daniels v. State, 48 Ala.App. 750, 267 So.2d 540.
The trial court’s action in dismissing the appellant’s petition for a writ of error cor-am nobis is hereby affirmed.
There are no other rulings of the trial court complained of in appellant’s brief. We have examined carefully the entire record, and find from such examination that there is no error in the record prejudicial to the appellant.
*827The foregoing opinion was prepared by the Honorable Joseph J. Mullins, a retired Circuit Judge, serving as a Judge of this Court under the provisions of Section 6.10 of the new Judicial Article (Constitutional Amendment No. 328, Act # 1051, 1973); his opinion is hereby adopted as that of the Court.
The judgment below is hereby affirmed.
AFFIRMED.
All Judges concur.